Citation Nr: 0015580	
Decision Date: 06/13/00    Archive Date: 06/22/00

DOCKET NO.  96-41 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center and Regional 
Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for loss of vision in 
the left eye, claimed as secondary to service-connected head 
trauma.  

2.  Entitlement to service connection for left ear hearing 
loss, claimed as secondary to service-connected head trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1950 to July 
1954, and served in reserve status with periods of active 
duty for training from February 1967 to October 1985.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1996 rating decision from the 
Department of Veterans Affairs (VA) Medical Center and 
Regional Office (RO) in Fort Harrison, Montana, which denied 
entitlement to service connection for loss of vision in the 
left eye and for left ear hearing loss.

In a July 1998 decision, the Board remanded the issues of 
entitlement to service connection for loss of vision in the 
left eye and hearing loss in the left eye, each claimed as 
secondary to service-connected head trauma, to the RO for 
additional development of the record.  A review of the record 
reflects that the requested development has been completed to 
the extent possible.  Thus, the case has now been returned to 
the Board for appellate consideration.

The Board notes that in an August 1995 statement, the veteran 
reported a scar from an injury on the side of his head up to 
the eye.  To the extent this may amount to a new claim of 
entitlement to service connection for a scar, this matter is 
referred to the RO for any necessary action.  



FINDINGS OF FACT

1.  Competent medical evidence of a left eye disability, 
including loss of vision, caused by the service-connected 
head trauma or any other incident of service has not been 
presented.  

2.  A December 1998 VA audiometric examination revealed left 
ear hearing loss within the meaning of VA regulations.

3.  The veteran has reported military noise exposure, 
including aircraft noise, tanks, artillery, and blasts.

4.  In December 1998, a VA examiner opined that the veteran's 
accident, military noise exposure, and civilian employment 
history "certainly" could be combining factors resulting in 
hearing loss.  

5.  Left ear hearing loss may not be disassociated from 
service-connected head trauma and noise exposure during 
military service.



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for loss 
of vision in the left eye, claimed as secondary to service-
connected head trauma, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The claim of entitlement to service connection for left 
ear hearing loss, claimed as secondary to service-connected 
head trauma, is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  Entitlement to service connection for left ear hearing 
loss is granted. 
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.310, 3.385 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reflect that upon physical 
examination dated in September 1950, the veteran's systems 
were clinically evaluated as normal.  Hearing was noted as 
15/15 bilaterally, and vision was noted as 20/20 bilaterally.  
Upon discharge examination dated in July 1954, the veteran's 
systems were clinically evaluated as normal with the 
exception of body marks, scars, and surgically removed 
tonsils.  Distant vision was noted as 20/20 bilaterally.  
Whispered voice testing was noted as 15/15 bilaterally.  
Clinical records dated in November 1953 reflect the veteran 
was admitted for elective septectomy.  Physical examination 
prior to the surgery noted both ear canals and drums were 
normal and hearing to spoken and whispered voice was 15/15 
bilaterally.  Physical examinations dated in February 1968, 
February 1969, and December 1970, reflect the veteran's 
systems were clinically evaluated as normal with the 
exception of identifying body marks, scars, and dermatitis.  
On each of the examinations, vision was noted as 20/20 
bilaterally, and whispered voice testing was noted as 15/15 
bilaterally.  A clinical record dated in February 1970 
reflects an impression of left otitis media and bronchitis.  

Upon service examination dated in February 1980, the 
veteran's systems were clinically evaluated as normal.  
Distant vision was noted as 20/20 bilaterally.  Audiometric 
testing revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
5
20
20
LEFT
25
20
5
25
35

A report of medical history dated in February 1982 notes the 
veteran required reading glasses.  Clinical records dated in 
June 1983 note the veteran was status post a motor vehicle 
accident with an epidural hematoma on the head and a left 
parietal skull defect.  It was noted the veteran had 
undergone a surgical decompression of the left front temporal 
region and evacuation of an epidural hematoma.  It was also 
noted that over the past month the veteran had been symptom 
free, with no headaches, visual disturbances, paresis, 
numbness, or other signs of central nervous system 
dysfunction.  Relevant diagnoses of status post epidural 
hematoma, status post left frontoparietal craniectomy 
secondary to the hematoma, and left parietal skull defect 
secondary to the craniectomy were noted.  

Private treatment records dated from April to May 1983 
reflect the veteran underwent a craniotomy during which a 
contaminated bone was discarded and a large epidural hematoma 
was removed.  At the time of discharge, the veteran was noted 
as essentially well neurologically with the exception of some 
periods of confusion.  

Service personnel records reflect the veteran served on 
active duty from September 1950 to July 1954.  The records 
further reflect the veteran served in the reserves from 
January 1967 to October 1985.

Private treatment records dated from July 1987 to December 
1989 reflect treatment for complaints of dyspnea and a skin 
lesion.  Clinical records dated in July 1987 noted that the 
veteran had suffered a head injury in 1984, and had a plastic 
plate in his head.  He reported that his vision in the left 
eye had been impaired since the accident.  The veteran 
attributed his vision problem to a possible retinal 
detachment.  He also reported experiencing noise-induced 
hearing loss.  Physical examination revealed ceruminous 
tympanic membranes.  The pupils were equal and reacted to 
light.  

Private treatment records dated from July 1992 to September 
1994 reflect continued treatment for hypertension.  A June 
1993 clinical notation reflects the veteran complained of his 
eyes mattering a great deal and being very irritated.  

VA outpatient treatment records dated from July 1987 to 
September 1995 reflect a July 1987 clinical record noting 
that the veteran denied any eye or ear problems other than 
some wax build up in the ear once in a while.  The veteran 
reported episodes of blurry vision and white spots in 
February 1989.  In August 1989, the veteran complained of 
difficulty hearing with the left ear.  A relevant diagnosis 
of ceruminosis was noted.  

Records dated in May 1992 reflect the veteran was awarded 
Social Security Administration disability benefits effective 
December 1989.  The Administrative Law Judge found the 
veteran had asbestosis, asbestos pleural disease, and 
hypertension.  

Upon VA examination of the brain in December 1994, the 
veteran reported a history of a motor vehicle accident 
resulting in left eye blindness and amnesia for some time 
afterward.  A relevant diagnosis of status post head injury, 
left parietal, with mild neurological deficits was noted. 

In a June 1995 rating decision, the RO granted entitlement to 
service connection for brain disease due to head trauma, 
evaluated as 10 percent disabling, and for a skull defect 
secondary to head trauma, evaluated as 30 percent disabling.

A September 1998 record from a private physician reflects the 
veteran was given a prescription for eyeglasses.  

Upon VA audiometric examination dated in December 1998, the 
veteran complained of bilateral hearing loss.  The veteran 
reported noise exposure during military service and during 
civilian employment.  Military noise exposure was noted as 
including aircraft noise and limited exposure to tanks, 
artillery, and blasts.  Civilian noise exposure was noted as 
including work in oil refineries and use of loud banging 
tools such as a pipe fitter and welder, pumps, air hammers, 
and jackhammers.  Some hunting in the past was also noted.  
He also reported some soft tinnitus in the left ear at the 
time of the examination.  Audiometric testing revealed 

pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
n/a
15
20
30
55
LEFT
n/a
20
20
45
55

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 96 percent in the left ear.  
The examiner opined that the veteran's accident, military 
noise exposure, and civilian employment history "certainly" 
could be combining factors resulting in hearing loss.  

Upon VA ophthalmology examination dated in January 1999, the 
veteran reported episodic vision drop characterized by fuzzy 
spots lasting ten to fifteen minutes.  He reported that these 
episodes occurred sporadically.  Corrected vision was noted 
as 20/25 in the right eye and 20/30 in the left eye.  
External examination was normal, ocular rotations were 
normal, Goldmann fields were normal, and confrontation fields 
were normal.  Intraocular pressures were noted as 16 
millimeters of mercury.  Slit lamp examination revealed a 
trace of nuclear sclerosis in both eyes.  Fundus examination 
following dilation revealed the right eye to have a 0.3 cup-
to-disk ratio.  The examiner noted there appeared to be a 
trace of pallor temporally.  The retina was noted as normal.  
The left eye had a 0.3 cup-to-disk ratio.  The optic nerve 
appeared normal.  An impression of healthy eyes with 
questionable pallor in the right eye was noted.  

Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§  1110, 1131 
(West 1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d).  Certain chronic disabilities, such as organic 
diseases of the nervous system, will be presumed to be 
related to service if manifested to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (1999).  

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a) (1999).  In 
order to show that a disability is proximately due to or the 
result of a service-connected disease or injury, the veteran 
must submit competent medical evidence showing that the 
disabilities are causally-related.  Jones v. Brown, 7 Vet. 
App. 134, 137 (1994).  

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence of a 
well-grounded claim.  
38 U.S.C.A. §  5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  An allegation of a disorder that 
is service-connected is not sufficient; the veteran must 
submit evidence in support of a claim that would "justify a 
belief by a fair and impartial individual that the claim is 
plausible."  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability; lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service; and competent medical evidence of a nexus between 
the in-service injury or disease and the current disability.  
Caluza v.  Brown, 7 Vet. App. 498 (1995).  Where the 
determinant issue involves a question of medical diagnosis or 
medical causation, competent medical evidence to the effect 
that the claim is plausible or possible is required to 
establish a well-grounded claim.  Lay assertions of medical 
causation cannot constitute evidence sufficient to render a 
claim well grounded under 38 U.S.C.A. §  5107(a).  If no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

When all of the evidence is assembled, the Secretary is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

I.  Left Eye Claim

Following a comprehensive review of the evidence of record, 
the Board concludes that entitlement to service connection 
for loss of vision in the left eye, claimed as secondary to 
service-connected head trauma, is not warranted.

Although the evidence of record reflects the veteran requires 
corrective lenses in the left eye, the record is silent for 
any competent medical evidence to suggest that a left eye 
disability or loss of vision was caused by the veteran's 
motor vehicle accident or any other incident of service.  
Clinical records dated in June 1993, subsequent to the head 
trauma, reflect the veteran had been symptom free for over 
the past month and noted no visual disturbances.  Upon VA eye 
examination dated in January 1999, the examiner noted an 
impression of healthy eyes with the exception of a 
questionable pallor in the right eye.  

The Board recognizes that the veteran has complained of 
blurry vision and of seeing spots.  However, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has made it clear that a 
lay party is not competent to provide probative evidence as 
to matters requiring expertise regarding specialized medical 
knowledge, skill, training, or education.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1994).  Consequently, the 
veteran's lay assertion that he suffers from loss of vision 
in the left eye as a result of his service-connected head 
trauma is neither competent nor probative of the issue in 
question.  While the veteran is competent to testify 
regarding the events that are alleged to have occurred during 
his active service, he is not competent to diagnose the 
etiology of his own condition.  See Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Boeck v. Brown, 6 Vet. App. 14, 16 
(1993); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Fluker 
v. Brown, 5 Vet. App. 296, 299 (1993); Moray v. Brown, 5 Vet. 
App. 211, 214 (1993); Cox v. Brown, 5 Vet. App. 93-95 (1993); 
and Clarkson v. Brown, 4 Vet. App. 565, 657 (1993).

After reviewing the evidentiary record, the Board concludes 
that the veteran's claim of entitlement to service connection 
for loss of vision in the left eye is not well-grounded 
because he has failed to satisfy the final element of a well-
grounded claim which requires competent medical evidence of a 
nexus or link between the in-service injury and the current 
disability.  "To be well grounded, a claim 'need not be 
conclusive,'. . .but must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits."  Dixon v. Derwinski, 
3 Vet. App. 261, 262-63 (1992).  Thus, in the absence of 
competent medical evidence of left eye vision loss as a 
result of the service-connected head trauma, or any other 
incident of service, the claim is not well grounded and must 
be denied.  Because the claim is not well grounded, VA is 
under no duty to assist the veteran in further development of 
the claim.  38 U.S.C.A. § 5107(a); Morton v. West, 12 Vet. 
App. 477, 486 (1999).

II.  Left Ear Claim

Following a comprehensive review of the evidence of record, 
the Board concludes that entitlement to service connection 
for left ear hearing loss is warranted.

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The 
determination of whether a veteran has a service-connectable 
hearing loss is governed by 38 C.F.R. §  3.385, which states 
that hearing loss will be considered to be a "disability" 
when the threshold level in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385.

A VA audiometric examination dated in December 1998 revealed 
left ear hearing loss within the meaning of VA regulations.  
The examiner opined that the veteran's accident, military 
noise exposure, and civilian employment history "certainly" 
could be combining factors resulting in hearing loss.  A 
review of the additional evidence of record reflects that the 
veteran is service-connected for a skull fracture with 
neurological residuals.  The Board notes that the veteran's 
service-connected accident resulted in a craniectomy in the 
left frontoparietal area. 

The decision on this particular issue is unquestionably a 
close call, and the Board recognizes that the evidence in 
support of the veteran's claim is less than overwhelming.  
However, two of the three factors cited by the December 1998 
VA examiner are related to the veteran's military service.  
In light of that opinion and the service-connected skull 
fracture and craniectomy in the left frontoparietal region, 
as well as the absence of any medical opinion to the 
contrary, the Board concludes that the claim is plausible and 
therefore well grounded.  The next step to consider is 
whether the evidence is adequate to grant the benefit.  The 
audiologist's opinion, while less than totally supportive, 
was not formulated in the language of abstract possibility 
which the Court has tended to reject in cases involving well-
grounded determinations.  Moreover, there is nothing in the 
claim or in the audiologist's assessment which is 
intrinsically incredible.  This disposition might well be 
different if there were on record a competent opinion 
effectively rebutting her conclusions, but there is none.




ORDER

Entitlement to service connection for loss of vision in the 
left eye, claimed as secondary to service-connected head 
trauma, is denied.

Entitlement to service connection for left ear hearing loss 
is granted.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 

